Citation Nr: 0404054	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  95-32 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for emphysema claimed as a 
residual of exposure to mustard gas in service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In the January 1995 rating decision, the RO found no new and 
material evidence to reopen the claim for service connection.  
Following a June 1997 remand to the RO for additional 
evidence, in November 1998, the Board determined that there 
was new and material evidence to reopen the claim.  It 
remanded the case to the RO for consideration of the appeal 
on the merits.  

In November 2002, upon return of the case from the RO, the 
Board undertook development on the claim pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2003).  However, 
following completion of development but before the case came 
before the Board for final appellate review, the U.S. Court 
of Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) as inconsistent with 38 U.S.C.A. § 7104 (West 
2002).  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, in July 
2003, the Board remanded the case to the RO for initial 
consideration of evidence developed by the Board.  The case 
was returned to the Board after the RO issued its August 2003 
supplemental statement of the case.  The matter is again 
ready for appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has a current diagnosis of emphysema or 
chronic obstructive pulmonary disease (COPD).  

3.  The evidence of record does not establish that the 
veteran experienced full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active military service


CONCLUSION OF LAW

Service connection for emphysema claimed as a residual of 
exposure to mustard gas in service is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.316 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  Among other things, it eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  

The Board acknowledges that review of the claims folder fails 
to reveal exact compliance with the VCAA notice requirements.  
That is, there is no specific letter from the RO to the 
veteran that sets forth the information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim or notice as to what information or 
evidence the veteran should provide and what information or 
evidence VA will attempt to obtain on his behalf.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  However, as discussed below, establishing 
service connection in this claim primarily involves a factual 
determination as to whether the veteran was exposed to the 
chemical agents in question.  Evidence as to such exposure is 
exclusively in the possession of federal departments or 
agencies, to include the military.  In letters to the veteran 
dated in August 1997, March 1999, and March 2000, the RO 
advised the veteran of the exact information needed to 
conduct a search for this evidence.  In each case, the 
veteran responded with the necessary information.  There is 
no additional evidence, such as medical evidence, which the 
veteran could provide and which would aid in substantiating 
his claim.  38 U.S.C.A. § 5103(a).  Accordingly, the Board 
finds that remanding the case in order to cure any defect in 
VCAA notice would only delay adjudication without any benefit 
flowing to the veteran.  See Soyini v. Derwinski, 
1 Vet. App. 541 (1991) 

In addition, the Board observes that a recent decision by the 
U.S. Court of Appeals for Veterans Claims (Court) states that 
VCAA notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  In this case, the veteran's 
claim for service connection was received in January 1995, 
several years before the enactment of the VCAA, such that 
providing notice of VCAA requirements prior to the initial 
determination was impossible.  In any event, as the Board has 
already determined that the veteran has received all possible 
notice of evidence that would aid in substantiating his 
appeal, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 
7, 2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error").

With respect to the duty to assist, the Board observes that 
the claims folder contains some VA and private medical 
evidence, some of which was submitted by the veteran, as well 
as available service records and service medical records.  
The Board notes that, as discussed above, the nature of the 
claim at issue is such that the pertinent evidence to be 
obtained is evidence that is in the possession of the 
military or other federal department or agency.  In March 
1993 and again in August 1999, the National Personnel Record 
Center (NPRC) indicated that additional service and service 
medical records were unavailable and presumed destroyed.  The 
RO and the Board have made multiple requests for military 
records or other evidence, as detailed below, all of which 
have yielded the necessary responses.  See 38 U.S.C.A. § 
5103A(b) (when VA attempts to obtain records from a federal 
department or agency, the efforts to obtain those records 
must continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile).  
The Board is convinced that all necessary and reasonable 
efforts have been made to obtain evidence to support the 
veteran's claim.  Therefore, it finds that the duty to assist 
is satisfied.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

However, in cases of alleged exposure to specified vesicant 
agents, such as mustard gas, VA regulation provides that 
exposure to the specified vesicant agents during active 
military service under prescribed, together with the 
subsequent development of any of the indicated conditions, is 
sufficient to establish service connection for that 
condition.  38 C.F.R. § 3.316(a).  In pertinent part, the 
regulation provides for service connection when there is 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service together with the subsequent 
development of a chronic form of laryngitis, bronchitis, 
emphysema, asthma or chronic obstructive pulmonary disease.  
38 C.F.R. § 3.316(a)(2).  See 59 Fed. Reg. 42,497 (Aug. 14, 
1994) (final rule amending 38 C.F.R. § 3.316 to include 
subsection (a)(2), effective Jan. 6, 1993).  Service 
connection will not be established if the claimed condition 
is due to the veteran's own willful misconduct or when there 
is affirmative evidence that establishes a non-service-
related supervening condition or event as the cause of the 
claimed condition.  38 C.F.R. § 3.316(b).    

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, VA and private medical records show that the 
veteran has been diagnosed as having emphysema or COPD.  
There is no indication that the disability is due to the 
veteran's willful misconduct or some non-service-connected 
supervening condition or event.  Thus, under 38 C.F.R. § 
3.316, the issue for determination on appeal is whether the 
veteran experienced the requisite exposure to vesicant agents 
during active service.  However, considering the record, the 
Board finds that actual exposure to mustard gas or other 
vesicant agent is not established.   

In his October 1992 statement, the veteran asserted that he 
served at the Chemical Warfare Center in Alabama for several 
months in 1944, where he was exposed to mustard gas testing.  
His January 1993 statement adds that he was exposed to 
chlorine gas as well.  He was stationed at Camp Sibert and 
assigned to the 2nd Training Regiment, Company C, to train 
other soldiers in chemical weapons.  The veteran explained 
that he and other soldiers would take open canisters of 
mustard gas and blow it into a fog in an open field and then 
lead trainees through the gas.  He got used to the gas and 
went through it several times without using a gas mask.  On 
one occasion, he was overcome by the exposure and his partner 
rescued him.  The veteran provided similar information in 
statements dated in October 1993 and September 1994, as well 
as later correspondence.   

The veteran submitted a statement from E. S., dated in May 
1993.  E. S. related that he and the veteran were in the same 
company from 1942 to 1946.  In 1944, they were sent to Camp 
Sibert to train in chemical warfare, including mustard gas, 
lucite (sic), and chlorine gas.  During one training 
maneuver, they were put in a chamber and told to remove their 
masks when gas was released.  The gas caused breathing 
problems and burned the skin.  E. S. stated that the veteran 
was the last person to leave the chamber; he passed out and 
required help to leave.  During this time, he suffered a 
breathing problem and developed a bad cough.  E. S. also 
described having some sort of gas dropped on them while they 
were in an open field.  The gas burned their skin.  He added 
that they also shot mortar shells filled with gas.  Their 
only protection was long-sleeved clothing.  When they were 
allowed to shower later that night, the skin would be 
blistered.   

Attempts to verify the veteran's exposure to mustard gas or 
other vesicant agent have been unsuccessful.  The veteran's 
Separation Qualification Record showed that he was in active 
service from January 1942 to January 1946.  His military 
occupational specialties were listed as basic field artillery 
(two months), heavy truck driver (17 months), and auto 
mechanic (21 months).  Available service medical records were 
negative for indications of exposure to mustard gas or other 
toxic gas or vesicant agent.  As discussed above, in March 
1993, the NPRC indicated that the veteran's service medical 
records were presumed destroyed.  In August 1999, the NPRC 
again confirmed that it was unable to provide any additional 
service or service medical records, which were presumed 
destroyed.  The RO also asked the NPRC to search morning 
reports from August 1944 through October 1944, the months the 
veteran identified as having experienced the exposure to 
mustard gas, for references to such exposure.  The August 
2001 response stated that mustard gas exposure was not a 
matter of record.   

A July 1998 report of contact with VA Central Office Rating 
Procedures Staff personnel revealed that the veteran's name 
was not on the mustard gas exposure list.  See M21-1, Part 3, 
Chap. 5, Subchap. II, § 5.18 (providing information 
concerning the development of claims for disability allegedly 
due to mustard gas exposure).  

Pursuant to the Board's remand, the RO requested from the 
U.S. Army Chemical and Biological Defense Command (USACBDC) 
any records that would verify the veteran's exposure to 
mustard gas in service.  The request included all relevant 
information with respect to date of exposure and unit 
assignment.  The August 1998 reply indicated that USACBDC was 
unable to provide any definite information related to the 
veteran and had very few records related to his unit.  The 
response included information on standard chemical warfare 
training exercises, consisting of gas chamber exercises 
involving the use of tear gas and chlorine and mustard skin 
test involving application of drops of the agent to the skin.  
It was also noted that a unit that trained at Camp Sibert 
could have been involved in a 17-week training program that 
involved exposure to aerial attacks of tear gas and 
reconnaissance of an area that had been contaminated with 
exploded live-mustard land mines with no protective equipment 
other than gas mask and impregnated shoes.   

In connection with the Board's request for evidence, the 
Defense Manpower Data Center (DMDC) indicated that the 
veteran's name was not located in its database of persons who 
may have been exposed during World War II to mustard gas and 
lewisite during testing programs, production, storage or 
transportation.  In addition, it noted that E. S.'s name was 
not located in the database.  DMDC personnel noted that 
inquiries of exposure of U.S. Army personnel during the 
performance of routine military duties should be referred to 
the U.S. Army Soldier Biological and Chemical Command 
(USASBCC).  The April 2003 statement from USASBCC related 
that the limited information it had concerning the veteran's 
unit did not contain his name or any information regarding 
anyone exposed to mustard agent.  The letter explained that 
the incidents described by the veteran and E. S. was 
descriptive of standard gas chamber training exercises that 
utilized tear gas and/or chlorine gas, not mustard gas.  The 
reference to the placement and detonation of canisters in 
field conditions also was descriptive of another standard 
training exercise.  The reply included copies of the training 
manual that described the exercises.    

On the basis for the foregoing discussion, the Board finds no 
evidence that corroborates the statements from the veteran 
and E. S. as to his exposure to any mustard gas or other 
vesicant agent in service.     

In support of his claim, the veteran's representative 
explained in a June 2001 statement that E. S. had been 
awarded service connection for disability due to mustard gas 
exposure.  He argues that, because E. S. and the veteran were 
stationed at the same camp at the same time, service 
connection should be established in this case as well.  Work 
product in the claims folder shows that E. S. had been 
awarded service connection for bronchitis due to mustard gas 
exposure on the basis of a physician's opinion and his 
Separation Qualification Record, which showed that E. S. 
spent three months in Chemical Warfare Basic Training.  In 
the case on appeal, as discussed above, the veteran's 
Separation Qualification Record shows service as a truck 
driver and an auto mechanic, as well as basic field artillery 
training.  It offers no confirmation that he served as a 
chemical warfare trainer, as alleged in the original October 
1992 claim, or participated in chemical warfare training.    

The veteran alleges in multiple statements that a VA 
physician in Montgomery, Alabama, told him years ago that his 
emphysema was caused by exposure to mustard gas.  Initially, 
the Board notes that such a nexus opinion is not required to 
establish service connection under 38 C.F.R. § 3.316.  
Pearlman v. West, 11 Vet. App. 443, 446 (1998).  In fact, a 
nexus opinion alone, without evidence confirming exposure to 
the vesicant agent in question, is insufficient to establish 
service connection.  The Board notes that the allegation of 
exposure in the statements from the veteran and E. S. are not 
incredible on its face.  However, in the veteran's case, as 
opposed to E. S.'s, the documentary evidence of record adds 
no support to bolster those allegations. Id. at 447 (after 
fully developing the facts and considering the credibility of 
the veteran's testimony, the Board must the determine, as a 
matter of fact, whether the veteran meets the requirements of 
38 C.F.R. § 3.316, including whether the veteran was actually 
exposed to the specified vesicant agents).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for emphysema claimed 
as a residual of exposure to mustard gas in service.  
38 U.S.C.A. § 5107(b).  Although the veteran has the 
requisite diagnosis of emphysema or COPD, there is simply 
insufficient evidence of exposure to mustard gas or other 
vesicant agent in service to warrant an award of service 
connection.  Therefore, the appeal is denied.  


ORDER

Service connection for emphysema claimed as a residual of 
exposure to mustard gas in service is denied. 



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



